 



Exhibit 10.41

OXiGENE, Inc.
Description of Director Compensation Arrangement

     The Company pays each non-employee director an annual fee of $25,000 for
service as a director of the Company and $1,500 for attendance at each board
meeting. The Company pays each non-employee director who serves as chairman of a
committee of the Board an annual fee of $7,500 and each committee member,
including the Chairman, $1,000 for attendance at each committee meeting. In
addition, non-employee directors are eligible to participate in the Company’s
Amended and Restated 1996 Stock Incentive Plan (the “1996 Plan”). There are
currently 2,500,000 shares of common stock reserved for issuance under the 1996
Plan. Upon the election of a non-employee director, such director is granted an
option to purchase shares of common stock. Such options generally become
exercisable in equal installments over a four year period on each anniversary of
the grant, provided that the optionee is still a director of the Company at the
opening of business on such date. Each option has a term of ten years. The
exercise price for each option is equal to the last sale price for the common
stock on the date of grant, as reported on the NASDAQ National Market. The
exercise price may be paid in cash, shares of common stock or a combination of
both.

